Hallam J.
On November 1, 1910, plaintiff’s assignor bought a state assignment certificate for taxes for the years 1906, 1907, 1908, and on January 6, 1911, paid the taxes for 1909. Plaintiff thereafter perfected this certificate into a tax title. The city holds separate certificates based upon local improvement assessments, the warrants for collection of which were issued at different times during 1896, 1898, 1899, 1900, 1901, 1906, 1912. Separate sales were made and the time for redemption expired on all except the last.
Following the decision in Gould v. City of St. Paul, 120 Minn. 172, 139 N. W. 293, and Midway Realty Co. v. City of St. Paul, supra, page 300, 145 N. W. 21, it is held:
The title derived by defendant city under all assessments prior to 1906 is cut out by plaintiff’s tax title.
The title derived by the city under the assessment lien that accrued in 1906 is equal in right of priority with the tax title of plaintiff, and to that extent the parties are tenants in common.
Defendant’s assessment lien accruing in 1912 is a first lien and is prior to any lien or right of plaintiff.
Judgment reversed and cause remanded with directions to proceed in accordance with the views expressed in this opinion.